Exhibit 10.2

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT is made this 20th day of August, 2010 (“Effective Date”),
between Nanophase Technologies Corporation, 1319 Marquette Drive, Romeoville,
Illinois 60446 (“NTC”) and Altana Chemie GmbH, Abelstrasse 45, 46483 Wesel,
Germany (“Altana” and, together with NTC, the “Parties”).

Whereas, Altana wishes to purchase from NTC and NTC wishes to produce and sell
to Altana the Products described below; and

Whereas, the Parties wish to set forth the terms and conditions on which Altana
shall purchase the Products from NTC and NTC shall sell the Products to Altana;

Now, therefore, the Parties, for adequate consideration, receipt of which is
hereby acknowledged, and intending to be legally bound, hereby agree as follows:

1. Manufacture, Non-Exclusive Sale and Purchase.

A. NTC hereby agrees to manufacture the products set forth in Exhibit A in the
maximum periodic quantities for each such product stated therein (hereinafter
collectively referred to as “Products”) and sell them to Altana on the terms and
conditions set forth in this Agreement and Altana agrees to purchase the
Products from NTC on the terms and conditions set forth in this Agreement.
Despite the “max per month” quantities set forth on Exhibit A, Altana may
nevertheless order at least one batch in “commercial quantities” of each Product
per month but not to exceed the “maximum” annual quantity per year. If Altana
orders more than the maximum amount and NTC accepts the order(s), said order(s)
shall nevertheless be pursuant to this Agreement unless the parties otherwise
agree in writing, subject, however, to the last sentence of Section 2C hereof.

B. This is a mutually non-exclusive agreement. Altana shall be free to purchase
the same and similar products from other suppliers on such terms as Altana deems
appropriate or to manufacture the same or similar products itself. Similarly,
NTC shall be free to manufacture the Products and sell them to other purchasers
on such terms as NTC deems appropriate.

C. NTC shall not make any change to the Products manufactured for and sold to
Altana, including any change in the raw materials used in the Products (or
source of such materials), intermediates, composition, formulas, processing
techniques, specifications, packaging or delivery form without the prior written
agreement of Altana.

D. Both Parties will work towards development of economically viable products,
including X dispersions, with best efforts on an as needed basis.

2. Orders, Lead Time.

A. For all Products listed in Exhibit A other than LP-X-X, Nanobyk X and Nanobyk
X, Altana agrees to place purchase orders with a minimum lead time of X (X) days
prior to requested delivery and in accordance with terms outlined below
(“Purchase Orders”). For Product LP-X-X, Altana agrees to place Purchase Orders
with a minimum lead time of X (X) days. For Products Nanobyk X and Nanobyk X,
Purchase Orders shall provide for a minimum lead time of X (X) days. Any days on
which NTC schedules its periodic plant closings will be excluded from
computation of the preceding applicable lead time period. NTC will provide
Altana with at least X days advance notice of the dates and durations of such
closings.

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.



--------------------------------------------------------------------------------

B. Altana agrees to provide NTC with a non-binding rolling forecast on or about
the 1st business day of every month for Altana’s expected Purchase Orders for
each month during the next X months.

C. If NTC is unable to ship the Products specified in Purchase Orders, as Altana
requests in accordance with the applicable lead time to enable on time delivery,
NTC shall notify Altana and NTC shall use its commercially reasonable best
efforts to ship as soon as practical. Similarly, if Altana requests a delivery
with less than the applicable lead time, or for over X% more Product than
forecast for that time period (hereinafter referred to, in either case, as a
“Special Delivery”), NTC shall nevertheless use its best efforts to comply with
such request but may charge Altana any additional reasonable out-of-pocket costs
it incurs in providing the Special Delivery. If despite NTC’s best efforts, it
fails to comply with the accelerated time or additional quantity of Product
requested in a Special Delivery, such failure shall not constitute a breach of
NTC’s obligations under this Agreement.

D. This Agreement supersedes any terms and conditions contained in Altana’s
order forms and NTC’s order confirmation forms and all other forms sent by one
Party to the other pertaining to the purchase and sale of the Products. Nothing
in this Agreement shall be construed as prohibiting NTC from rejecting
individual Purchase Orders that NTC in good faith determines do not comply with
the material provisions of Sections 1A, 2, 3 or 4 of this Agreement. In the
event of such rejection, NTC will promptly notify Altana in detail and in
writing of the reasons for the rejection. Final determination as to whether the
Purchase Order was or was not in compliance with the material provisions of such
Sections shall be resolved pursuant to Section 12.

3. Packaging and Shipment.

A. NTC shall package the Products in accordance with Exhibit E. Altana shall
provide NTC all materials necessary for packaging the Products Altana orders at
Altana’s cost. Upon receipt of Altana’s order, NTC shall promptly advise Altana
if such materials on hand are not sufficient to permit such packaging. NTC shall
advise Altana as to the inventory of Altana packaging materials on hand from
time to time, promptly upon request. Any delay in delivery by NTC by reason of a
shortage of such materials shall extend the lead time for delivery by an equal
number of days. NTC shall not use the Altana packaging materials for any purpose
other than packaging of Products ordered by Altana and shall take commercially
reasonable steps to safeguard such materials. Upon termination of this
Agreement, Altana may either pick up any materials remaining at X’s cost or
direct NTC to destroy said materials at X’s cost. This provision shall not give
NTC any implied right to use any Altana logo or trademark other than for such
purpose stated in this Section 3A.

B. The Products will be shipped F.O.B. NTC’s manufacturing facility, freight
prepaid, to locations specified by Altana. All freight costs shall be borne by
Altana. NTC shall prepare shipments in accordance with Altana’s shipping
instructions and in compliance with applicable laws and regulations. Any delay
in delivery by NTC by reason of a shortage of materials to comply with shipping
instructions (e.g., labels, stickers) shall extend the lead time for delivery by
an equal number of days. Altana shall give NTC shipping instructions on the
Purchase Orders for the Products ordered.

4. Price and Payment Terms.

A. Altana shall pay NTC for the Products the prices set forth in Exhibit B (as
adjusted in accordance with the procedures set forth in that Exhibit), subject
to the discount set forth in Section 4B.

B. NTC shall grant Altana a X% discount on the amount otherwise payable by
Altana for Products purchased pursuant to Section 4A until the earlier of:
(i) the cumulative dollar amount of such discounts total $350,000, or (ii) five
years from the Effective Date of this Agreement. If NTC breaches this Agreement
based on failing to ship Products specified in Altana’s Purchase Orders accepted
by NTC (for reasons other than Force Majeure, as defined in Section 13K),
Altana’s sole remedies shall

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.



--------------------------------------------------------------------------------

be claims for: (i) recovery of any portion of the $350,000 discount not yet
enjoyed by Altana, if Altana terminates this Agreement; and (ii) only those
damages permitted on Exhibit F, regardless of whether Altana terminates this
Agreement.

C. NTC shall invoice Altana hereunder not less frequently than monthly for
shipments from NTC’s facility during the previous calendar month. Payment by
Altana for all invoices shall be net X (X) days from date of invoice.

5. Quality Control.

Concurrent with the shipment of each Product, NTC will provide Altana with (a) a
sample of each Product and (b) a certificate of analysis in the form attached
hereto as Exhibit C. Altana shall have X (X) business days after receipt in
which to approve or reject such sample. If Altana approves the sample, Altana
shall accept the batch so long as it conforms to the sample. If Altana rejects
the shipment, it shall at the same time set forth in detail and in writing the
reasons for such rejection. NTC shall retain samples of each batch for a period
of X X from the date of completion of production and keep records of all lot
numbers of the raw materials, intermediates and finished Products, production
dates, analyses and test results for each completed batch until the termination
of this Agreement, at which time, upon Altana’s request, NTC shall transfer such
records to Altana.

6. Intellectual Property – Exhaustion.

NTC hereby confirms that, upon sale of the Products to Altana, NTC has no right
to control or influence the use by Altana (or any person buying or otherwise
acquiring the Products from Altana) of the Products or to demand payment beyond
the purchase price payable by Altana for said Products, whether by reason of
patents, intellectual property rights or otherwise.

7. REACH.

NTC hereby certifies that all metal oxides used in the Products have been
pre-registered and that NTC intends to pursue full registration within the time
provided under REACH regulations. NTC also certifies that all ingredients in all
the Products either have been pre-registered by their respective suppliers or
are exempt from REACH due to the small quantities involved. During the Term of
this Agreement, if any ingredient, not manufactured by NTC, in any of the
Products is removed from the REACH registration process, Altana and NTC will
agree on a suitable substitute for that ingredient which complies with REACH or
can be included in a process to achieve compliance. Upon Altana’s request, NTC
will provide Altana with NTC’s non-proprietary documentation for any of the
Products reflecting compliance with REACH.

8. Required Insurance.

A. NTC shall, without limiting or expanding its obligations or liabilities
herein, procure and maintain, at its own expense, during the Term of this
Agreement, comprehensive general liability insurance in primary or umbrella
forms, with combined annual aggregate limits of at least $X, issued by one or
more insurance companies rated at least “A” by A.M. Best Company.

B. NTC shall submit to Altana, to the attention of “General Counsel”,
certificates of insurance evidencing that the insurance required above is in
full force and effect as primary or umbrella forms of insurance. All
certificates of insurance for NTC shall include as additional insureds thereon
Altana, and the following companies unless Altana otherwise notifies NTC in
writing:

 

BYK-Chemie GmbH

  

BYK Cera B.V.

  

BYK USA Inc.

BYK Tongling Co. Ltd.

  

BYK Japan KK

  

BYK Solutions Co. Ltd.

BYK Asia Pacific Pte. Ltd.

  

BYK Solutions Co. Ltd.

  

ELANTAS Deatech Sri

ELANTAS PDG Inc.

  

ELANTAS Beck GmbH

  

ELANTAS Beck Indiea Ltd.

ACTEGA Rhenania GmbH

  

ACTEGA Terra GmbH

  

ACTEGA Kelstar Inc.

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

3



--------------------------------------------------------------------------------

Any such notification shall be effective on the next X for the period X and X.
The companies so set forth or notified shall remain as additional insureds until
Altana otherwise notifies NTC in accordance with this procedure. All
certificates shall also include a clause obligating the insurer to give Altana
not less than X (X) days prior written notice of any cancellation of, or intent
not to renew, such coverage. NTC covenants that continuous coverage will be
maintained, or an extended discovery period will be exercised, for a period of X
(X) X beginning from the end of the Term.

C. Nothing contained in this Section shall be construed as limiting or expanding
NTC’s liability to Altana or any third party as provided under Sections 4B, 9C
or 10A of this Agreement.

9. Representations and Warranties.

A. Each Party represents and warrants to the other that it has taken all
necessary actions on its part to authorize the execution, delivery and
performance of its obligations undertaken in this Agreement and that this
Agreement has been duly executed and delivered by and on its behalf and
constitutes legal, valid and binding obligations enforceable against it in
accordance with its terms.

B. NTC represents and warrants to Altana as follows:

(i) All Products meet the specifications set forth in Exhibit D.

(ii) All Products shall be shipped by NTC free of any liens and encumbrances.

(iii) It complies at all times with all applicable federal, state and local laws
and regulations, including all manufacturing, operating and disposal and
discharge permits required for the production of or in connection with the
Products.

(iv) Except for the express warranties set forth above in Sections 9A, 9B(i),
9B(ii) and 9B(iii), NTC makes no express or implied warranties in this Agreement
or otherwise. To the fullest extent permitted by law, NTC disclaims all other
warranties, whether written, express or implied, including all warranties of
merchantability and fitness for any particular purpose.

C. Altana’s sole remedies for any defects, errors or omissions in or breach of
any representation or warranty of NTC in above Section 9B(i) are: (i) prompt
replacement of the non-conforming Products with Products that satisfy the
specifications set forth in Exhibit D; (ii) those remedies, subject to the cap
indicated, permitted on Exhibit F; and (iii) indemnification pursuant to
Section 10A. In no event shall NTC be liable to Altana for any of the following
damages resulting from NTC’s breach of any of the foregoing representations:
lost profit, income, revenue or capital; loss of use, time or facilities;
inconvenience; or any other incidental, special or consequential loss or damage.

10. Indemnity.

A. NTC shall defend, indemnify and hold Altana and its officers, directors,
employees, subcontractors and agents harmless against and from all damages and
claims for damages, suits, causes of action, proceedings, orders, injuries
(including wrongful death) to persons and damages to property of Altana and
others, liabilities, losses, fines, penalties, recoveries, judgments, executions
or costs (including environmental investigation, remediation, clean-up, response
and/or settlement and other similar costs) which arise out of, are caused by, or
are incident to any breach of this Agreement or negligent or otherwise wrongful
act, omission or conduct of NTC, its agents, employees or subcontractors, or any
failure of a Product to meet the specifications set forth in Exhibit D, except
to the extent caused by:

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

4



--------------------------------------------------------------------------------

(i) any such failure of a Product actually known by Altana but nevertheless used
by Altana;

(ii) any breach of any representation, warranty or covenant made by Altana under
this Agreement; and/or

(iii) any negligent or wrongful act, or other failure by Altana or any of its
subcontractors, agents or employees to comply with any law, ordinance or
regulation in connection with the sale or use of the Products.

B. Altana shall defend, indemnify and hold NTC and its officers, directors,
employees, subcontractors and agents harmless against and from all damages and
claims for damages, suits, causes of action, proceedings, orders, injuries
(including wrongful death) to persons and damages to property of NTC and others,
liabilities, losses, fines, penalties, recoveries, judgments, executions or
costs (including environmental investigation, remediation, clean-up, response
and/or settlement and other similar costs) which arise out of, are caused by, or
are incident to any breach of this Agreement or any negligent or otherwise
wrongful act, omission or conduct of Altana, its agents, employees or
subcontractors, except to the extent caused by:

(i) any failure of a Product to meet the specifications in Exhibit D;

(ii) any breach of any representation, warranty or covenant made by NTC under
this Agreement; and/or

(iii) any negligent or wrongful act, or other failure by NTC or any of its
subcontractors, agents or employees to comply with any law, ordinance or
regulation in connection with NTC’s performance of this Agreement.

11. Term and Termination.

A. Initial and Renewal Term. This Agreement shall have an initial term (the
“Initial Term”) of five (5) years after the Effective Date. Thereafter, this
Agreement shall automatically renew for successive one (1) year periods (each a
“Renewal Period”) until either Party terminates the Agreement by giving the
other Party three (3) months’ written notice before the expiration of the Term.
The “Term,” as used in this Agreement, shall include the Initial Term and any
Renewal Period.

B. Default. Upon default by either Party of any material provision of this
Agreement, the non-defaulting Party may advise the defaulting Party that it must
cure said default within thirty (30) days. Failing such cure, the non-defaulting
Party may, without waiving any right of breach of contract, terminate this
Agreement immediately upon its written notice.

12. Dispute Resolution.

A. Arbitration. Any dispute with respect to this Agreement or the Products sold
or to be sold pursuant hereto, including the question of whether or not this
provision applies to such dispute (collectively, the “Dispute”), shall be
decided by arbitration in accordance with the rules of the American Arbitration
Association (“AAA”) for International Arbitration in effect at the time the
Dispute is submitted. To the extent such rules are inconsistent with this
provision, this provision shall control.

(i) All Disputes submitted to arbitration shall be decided by a single neutral
arbitrator, selected by the Parties.

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

5



--------------------------------------------------------------------------------

(ii) If the Parties are not able to select the arbitrator within ten
(10) business days after submission of the Dispute to arbitration, then either
Party may submit the selection to the AAA, which shall select the arbitrator
pursuant to the procedures under the applicable AAA rules.

(iii) The arbitrator shall be an attorney licensed in the U.S. with not less
than twelve (12) years of experience in litigation and supply contracts in the
chemical industry.

B. Place and Applicable Law. The arbitration shall be held in New York, New
York. The arbitrator shall apply the substantive law of the State of Illinois,
provided that the enforcement of these arbitration provisions shall be governed
by the Federal Arbitration Act.

C. Supplemental Means. Neither Party shall have the right independently to seek
recourse from a court of law or other authorities in lieu of arbitration, but
each Party has the right before or during the arbitration to seek and obtain
from the appropriate court provisional remedies to avoid irreparable harm,
maintain the status quo or preserve the subject matter of the arbitration. There
shall be a stenographic record of the arbitration proceedings. Such proceedings
will be conducted in the English language. The decision of the arbitrator shall
be final and binding upon both Parties. The arbitrator shall render a written
opinion setting forth the findings of fact and conclusions of law.

D. Expenses. The expenses of the arbitration shall be borne by the Parties in
proportion as to which the arbitrator finds that each Party prevails or is
defeated in arbitration. These expenses shall include the fees and costs of the
AAA and the arbitrator, and the reasonable attorneys’ fees and expert witness
costs of the prevailing party.

13. Miscellaneous.

A. Assignment. Neither this Agreement, nor the rights and obligations created
hereunder, may be assigned without prior written consent of the non-assigning
Party, which consent shall not be unreasonably withheld. The foregoing to the
contrary notwithstanding, Altana may assign its rights and obligations
hereunder, in whole or in part, to its parent company and subsidiary and
affiliated companies, provided, however, that Altana shall be responsible for
their compliance with the terms hereof.

B. Applicable Law. This Agreement shall be governed by and interpreted under the
laws of the State of Illinois, without giving effect to the choice of laws
principles.

C. Entire Agreement. This Agreement (including all exhibits hereto), and the
Parties’ Settlement and Termination Agreement entered into concurrently with
this Agreement, constitute the entire understanding between the Parties and
supersede all previous understandings, agreements, communications and
representations, whether written or oral, between the Parties except for the
Stock Purchase and Registration Rights Agreements dated March 23, 2004 and for
the Agreement of July 7, 2008 (except for Sections 5, 6 and 9 thereof). For the
sake of clarity, the Parties agree that this reference to the Stock Purchase and
Registration. Rights Agreements is not intended to, and does not: (i) toll or
extend any statute of limitations applicable to claims arising under either of
those agreements; or (ii) preserve, maintain or revive the Parties’ Joint
Development Agreement dated March 23, 2004.

D. Modifications. No modifications of this Agreement or waiver of any of its
terms will be effective unless made in writing signed by the Party against whom
it is sought to be enforced. Failure by either Party to require the other
Party’s performance of any terms of this Agreement, or waiver by either Party of
any breach of this Agreement by the other Party, shall not prevent subsequent
enforcement of such term or be deemed a waiver of any subsequent breach thereof.

E. No Agency. No agency or partnership relationship shall be created between the
Parties by this Agreement. Neither Party has the right to supervise or direct
the employees of the other.

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

6



--------------------------------------------------------------------------------

F. Counterparts. For the convenience of Altana and NTC, this Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
for all purposes, but all of which shall constitute one and the same instrument.

G. Interpretation. When used herein, the term “including” shall mean “including,
without limitation.” Headings are solely for the convenience of the Parties and
do not limit or otherwise bear on the interpretation of this Agreement.

H. Notice. Notice shall be effective upon mailing (or placement with a
recognized overnight delivery service), if correctly addressed with sufficient
postage to the addressee at the address set forth above.

I. Partial Invalidity. Each provision of this Agreement shall be valid and
enforced to the fullest extent permitted by law. The unenforceability of any
provision of this Agreement shall not affect the enforceability of any other
provision. If a provision is unenforceable, the Parties shall agree upon a
substitute provision having legal and commercial effects as similar as legally
permitted to the unenforceable provision.

J. Survival. The termination or expiration of this Agreement shall not affect
either Party’s rights or obligations under Sections 3A, 6, 7, 8, 9, 10 or 12 of
this Agreement.

K. Force Majeure. Neither Party shall be liable to the other for any failure or
delay in performing its obligations under this Agreement that results from war,
terrorism, riots or other civil disorder, fire, flood, acts of God, embargoes or
other causes beyond the control of the Parties which render it commercially
infeasible for either Party to comply with the terms of this Agreement.

IN WITNESS WHEREOF, the Parties have caused the due execution of this Supply
Agreement.

 

ALTANA CHEMIE GmbH

  

NANOPHASE TECHNOLOGIES CORPORATION

By:

 

/s/ Matthias Wolfgruber

  

By:

 

/s/ Jess Jankowski

Name:

 

Matthias Wolfgruber

  

Name:

 

Jess Jankowski

Title:

 

CEO

  

Title:

 

President & CEO

By:

 

/s/ Volker Mansfeld

    

Name:

 

Volker Mansfeld

    

Title:

 

General Counsel

    

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

Product    Max 2nd
Half 2010    Max
2011    per
mth    Max
2012    per
mth    Max
2013    per
mth    Max
2014    per
mth    Max
2015    per
mth

1. LP-XX

   X    X    X    X    X    X    X    X    X    X    X

2. LP-XX

   X    X    X    X    X    X    X    X    X    X    X

3. LP-XX

   X    X    X    X    X    X    X    X    X    X    X

4. LP-XX

   X    X    X    X    X    X    X    X    X    X    X

5. LP-XX

   X    X    X    X    X    X    X    X    X    X    X

6. LP-XX

   X    X    X    X    X    X    X    X    X    X    X

7. LP-XX

   X    X    X    X    X    X    X    X    X    X    X

8. LP-XX

   X    X    X    X    X    X    X    X    X    X    X

9. LP-XX

   X    X    X    X    X    X    X    X    X    X    X

10. Nanobyk X

   X    X    X    X    X    X    X    X    X    X    X

11. Nanobyk X

   X    X    X    X    X    X    X    X    X    X    X

12. Nanobyk X

   X    X    X    X    X    X    X    X    X    X    X

13. Nanobyk X

   X    X    X    X    X    X    X    X    X    X    X

14. Nanobyk X

   X    X    X    X    X    X    X    X    X    X    X

15. Nanobyk X

   X    X    X    X    X    X    X    X    X    X    X

16. Nanobyk X

   X    X    X    X    X    X    X    X    X    X    X

17. Nanobyk X

   X    X    X    X    X    X    X    X    X    X    X

18. Nanobyk X

   X    X    X    X    X    X    X    X    X    X    X

19. Nanobyk X

   X    X    X    X    X    X    X    X    X    X    X

All quantities are in kilograms.

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.



--------------------------------------------------------------------------------

EXHIBIT B

 

Pricing Matrix - July 1, 2010         Minimum Order Size and
Incremental Order
Quantities   X Quantities   Minimum Order Size and
Incremental Order Quantities   Commercial
Quantities

BYK Product Name

  NTC Product Name   Nano-Oxide   Wt%     Medium   X kg Pails   kgs   Pricing
(per kg)   X kg Drums   X kg Totes   kgs   Pricing
(Per kg)

LP-XX

 

NanoTek X

 

NanoTek X

  X %    X   X   X   X   X   X   X   X

LP-XX

 

NanoDur X

 

NanoDur X

  X %    X   X   X   X   X   X   X   X

LP-XX

 

NanoTek X

 

NanoTek X

  X %    X   X   X   X   X   X   X   X

LP-XX

 

NanoTek X

 

NanoTek X

  X %    X   X   X   X   X   X   X   X

LP-XX

 

NanoArc X

 

NanoArc X

  X %    X   X   X   X   X   X   X   X

LP-XX

 

NanoArc X

 

NanoArc X

  X %    X   X   X   X   X   X   X   X

LP-XX

 

NanoArc X

 

NanoArc X

  X %    X   X   X   X   X   X   X   X

LP-XX

 

NanoTek X

 

NanoTek X

  X %    X   X   X   X   X   X   X   X

LP-XX

 

NanoArc X

 

NanoArc X

  X %    X   X   X   X   X   X   X   X

NANOBYK X

 

NanoDur X

 

NanoDur X

  X %    X   X   X     X   X   X   X

NANOBYK X

 

NanoDur X

 

NanoDur X

  X %    X   X   X   X   X   X   X   X

NANOBYK X

 

NanoDur X

 

NanoDur X

  X %    X   X   X     X   X   X   X

NANOBYK X

 

NanoArc X

 

NanoArc X

  X %    X   X   X     X   X   X   X

NANOBYK X

 

NanoArc X

 

NanoArc X

  X %    X   X   X   X   X   X   X   X

NANOBYK X

 

NanoArc X

 

NanoArc X

  X %    X   X   X   X   X   X   X   X

NANOBYK X

 

NanoTek X

 

NanoTek X

  X %    X   X   X     X   X   X   X

NANOBYK X

 

NanoTek X

 

NanoTek X

  X %    X   X   X   X   X   X   X   X

NANOBYK X

 

NanoTek X

 

NanoTek X

  X %    X   X   X   X   X   X   X   X

NANOBYK X

 

NanoTek X

 

NanoTek X

  X %    X   X   X     X   X   X   X

Note: (1) Nano Tek X

RED TEXT- estimated batch sizes subject to change In the future

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B

1. Subject to adjustments, as provided below, the prices set forth above will X
until the X of: (i) X, or (ii) the date on which the Agreement is terminated
pursuant to Section 11. NTC agrees to review and adjust these prices on a
quarterly basis during the Term of the Supply Agreement, with the first such
price adjustment occurring on X. NTC shall adjust said prices, up or down, by
the extent of increases or decreases in the costs of (a) labor, (b) metals,
(c) other raw materials (such as X and X), and (d) energy. Price adjustments for
NTC’s raw material costs for a particular metal will be based on the London
Metal Exchange’s published monthly average price for that raw metal (the “LME
Monthly Average Price”) during the second month of a given calendar quarter.
Price adjustments for NTC’s labor costs will be based on the US Department of
Labor, Bureau of Labor Statistics published monthly manufacturing hourly rates,
excluding overtime (the “BLS Monthly Manufacturing Rates”) during the second
month of a given calendar quarter. Price adjustments for NTC’s raw material
costs for a particular X, X, and energy will be based on the average actual
monthly costs of the particular item during the second month of a given calendar
quarter. For example, in calculating any price adjustment effective X, NTC would
use the LME Monthly Average Price for the relevant raw metal, the BLS Monthly
Manufacturing Rates for labor costs and the actual average solvent, additives,
and energy costs during the month of X. No change will be made to the sale price
that NTC charges Altana for a Product unless the net increase or decrease in
such NTC costs exceeds X percent (X%) for that particular Product.

2. For purposes of any subsequent price adjustment during the Term of this
Agreement, the baseline for NTC’s raw metal costs will be the LME Monthly
Average Price for a particular metal during the month of X; the baseline for
NTC’s labor costs will be the BLS Monthly Manufacturing Rates for the month of
X; and the baseline for NTC’s costs for X, X, and energy costs will be NTC’s
actual average costs for such X, X, and energy costs during the month of X.

3. NTC shall provide Altana a detailed price list on or before the first day of
each calendar quarter, starting with the quarter beginning X, together with
(a) a detailed percent allocation of each of the four cost factors to each
Product (such percent allocation to be fixed for each Product in its first price
adjustment and not changed thereafter), and (b) written evidence of the cost
changes for each of the four cost factors.

4. NTC will keep accurate books of account, using generally accepted accounting
procedures, detailing all data necessary to calculate and audit the price
adjustments described in this Article. NTC shall maintain said books and records
for a period of X (X) years after the calendar quarter for which the price
adjustment is made. NTC will permit its books and records, showing its costs and
price adjustments of the Products to be examined by an independent auditor,
mutually acceptable to Altana and NTC, at any reasonable time during regular
business hours during the Term and for one (1) year thereafter. Each such
examination shall be at Altana’s expense, unless a particular examination
reveals an overstatement of the price of a Product of X percent (X%) for the
period audited, in which case NTC shall bear the expense of such examination.
The audits described in this Section 4 of Exhibit B may not be made more than
once in any twelve-month period and the independent auditor shall disclose to
Altana only whether NTC has complied with such price adjustment obligations as
stated under this Section and, if not, to what extent. All information that NTC
provides in connection with any audit under this Section 4 of Exhibit B shall be
treated as confidential by Altana.

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Certificate of Analysis

LOGO [g49273g63g52.jpg]

 

Certificate of Analysis

 

Trade name:

  NanoByk X    Product Code:        EXP XX    

Product Description:

  XXXX              

Lot number:

  0001183275 - Sample    Date:        08/01/10

 

TEST DESCRIPTION    METHOD    RESULTS   

SPECIFICATION

Wt% Solids

   XXX    X    XX

Specific Gravity

   XXX    X    XX

% Transmittance at 800 run

   XXX    X    X % minimum

Viscosity, Brookfield

   XXX    X    X cP maximum

 

 

Material Certified By: /s/ [Illegible]

                      Quality Assurance

Safety Precautions: Please see the MSDS before handling the material.

            

NANOPHASE TECHNOLOGIES CORPORATION

319 Marquette Drive — Romeoville, Illinois 60446 — 630-771-6700 — Fax
630-771-0825 — www.nanophase.com

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

C-1



--------------------------------------------------------------------------------

LOGO [g49273g63g52.jpg]

 

Certificate of Analysis

 

Trade name:

   Product Code:              

Product Description:

              

Lot number:

   Date:          

 

TEST DESCRIPTION    Method        RESULTS       

PROPOSED TARGET

SPECIFICATION:

Test 1

              

Test 2

              

Test p

              

 

 

Material Certified By:

            

Safety Precautions Please see the MSDS before handling the material.

           Quality Assurance

NANOPHASE TECHNOLOGIES CORPORATION

319 Marquette Drive Romeoville, Illinois 60446 — 630-771-6700 — Fax 630-771-0825
— www.nanophase.com

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

Specifications

 

Test

  Appearance   Specific
Surface
Area [m2/g]   Average
Particle
Size [nm]   Transmission
[%T]   Particle
Content
[wt%]   Density
[g/cm3]   pH Value   X
Ratio   Viscosity [cPs]   Storage
Stability
[months]

Test Methode

  X   X   X   X         X   X                      

Product

                   

1.   LP-X X

        X   X           X

2.   LP-X X

        X   X           X

3.   LP-X X

  X       X   X     X           X

4.   LP-X X

  X       X   X     X           X

5.   LP-X X

        X   X           X

6.   LP-X X

        X   X           X

7.   LP-X X

        X   X           X

8.   LP-X X

  X       X   X   X   X           X     X                

9.   LP-X X

        X   X     X       X     X                    

10. Nanobyk X

        X   X   X   X     X   X

11. Nanobyk X

        X   X   X       X   X

12. Nanobyk X

        X   X   X       X   X

13. Nanobyk X

        X   X           X

14. Nanobyk X

        X   X     X       X

15. Nanobyk X

        X   X           X

16. Nanobyk X

        X   X     X       X

17. Nanobyk X

        X   X           X

18. Nanobyk X

        X   X           X                    

19. Nanobyk X

          X     X       X

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Packaging

 

BYK Product Name

   NTC Product Name    Nano-Oxide    Nanoparticle
Content    Medium    Mat#    Ident    Packaging

LP-XX

   NanoTek X    NanoTek X    X    X    X    LPXX    X                X    LPXX
   X                X    LPXX    X                X    LPXX    X               
X    LPXX    X

LP-XX

   NanoDur X    NanoDur X    X    X    X    LPXX    X                X    LPXX
   X                X    LPXX    X

LP-XX

   NanoTek X    NanoTek X    X    X    X    LPXX    X

LP-XX

   NanoTek X    NanoTek X    X    X    X    LPXX    X

LP-XX

   NanoArc X    NanoArc X    X    X    X    LPXX    X                X    LPXX
   X

LP-XX

   NanoArc X    NanoArc X    X    X    X    LPXX    X                X    LPXX
   X                X    LPXX    X                X    LPXX    X

LP-XX

   NanoArc X    NanoArc X    X    X    X    LPXX    X                X    LPXX
   X                X    LPXX    X                X    LPXX    X

LP-XX

   NanoTek X    NanoTek X    X    X    X    LPXX    X

LP-XX

   NanoArc X    NanoArc X    X       X    LPXX    X

BYK Product Name

   NTC Product Name    Nano-Oxide    Nanoparticle
Content    Medium    Mat#    Indent    Packaging

NANOBYK X

   NanoDur X    NanoDur X    X    X    X    NANOX    X                X    NANOX
   X                X    NANOX    X                X    NANOX    X

NANOBYK X

   NanoDur X    NanoDur X    X    X    X    NANOX                   X    NANOX
   X                X    NANOBYK-X    X                X    NANOBYK-X    X      
         X    NANOX    X                X    NANOX    X

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

E-1



--------------------------------------------------------------------------------

BYK Product Name

   NTC Product Name    Nano-Oxide    Nanoparticle
Content    Medium    Mat#    Indent    Packaging

NANOBYK X

   NanoDur X    NanoDur X    X    X    X    NANOX    X                X    NANOX
   X                X    NANOX    X                X    NANOBYK-X    X         
      X    NANOBYK-X    X                X    NANOBYK-X   

NANOBYK X

   NanoArc X    NanoArc X    X    X    X    NANOX    X                X    NANOX
   X                X    NANOX    X

NANOBYK X

   NanoArc X    NanoArc X    X    X    X    NANOX    X                X    NANOX
   X                X    NANOBYK-X                   X    NANOX   

NANOBYK X

   NanoArc X    NanoArc X    X    X    X    NANOX    X                X    NANOX
   X                X    NANOX    X

NANOBYK X

   NanoTek X    NanoTek X    X    X    X    NANOX    X                X    NANOX
   X                X    NANOX    X                X    NANOX    X

NANOBYK X

   NanoTek X    NanoTek X    X    X    X    NANOX    X                X    NANOX
   X                X    NANOX    X                X    NANOX    X            
   X    NANOX    X

NANOBYK X

   NanoTek X    NanoTek X    X    X    X    NANOX    X                X    NANOX
   X                X    NANOX    X                X    NANOX    X            
   X    NANOX    X                X    NANOX    X

NANOBYK X

   NanoTek X    NanoTek X    X    X    X    NANOX    X                X    NANOX
   X                X    NANOX    X

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

 

Reason For

Damage

   Delivery
of
Substitute
Product    Personal
Injury
Claims  of
3rd
Parties    Proximate
/Direct
Damages
to
ALTANA    Proximate
/Direct
Damages
to 3rd
Party    Incidental and
Consequential
Damages to
ALTANA    Incidental and
Consequential
Damages to
3rd Party    Loss of
Profit to
ALTANA    Loss of
Profit
to 3rd
Party

Product does not meet Specifications

   X    X    X    X    X    X    X    X

Negligent Non-Delivery of Product

   X    X    X    X    X    X    X    X

Willful Non-Delivery of Product

   X    X    X    X    X    X    X    X

NOTES:

 

1)

NOTE 1 – Except as provided in Sections 10A (i), 10A(ii) and 10A (iii) of the
Agreement, NTC shall be liable for X arising from X claims by third parties
based on Product which does not meet the Specifications.

 

2)

CAP 1 – A maximum of $X with respect to all such claims by Altana, throughout
the term of the Agreement, ie. total and cumulative.

 

3)

CAP 2 – a maximum of $X with respect to all such claims by Altana, throughout
the term of the Agreement, i.e. total and cumulative.

 

4)

NOTE 2 – Cap 1 and 2 are limitations on damages claims. They are not liquidated
damages. In case of each breach, Altana must prove that NTC’s negligent or
willful non-delivery of Product has proximately caused Altana the damages it
claimed. Altana need not terminate the Agreement in order to make any such
damages claim. The maximum recoverable by Altana under both Caps is $X (not $X).

 

XX        CONFIDENTIAL TREATMENT REQUESTED—This confidential portion has been
omitted from this document and filed separately with the Commission.



 

F-1